Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 7, and 17 have been amended.
Claims 1 – 19 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 24 August 2022, with respect to claims 1 - 19 have been fully considered and are persuasive.  The §112 rejection noted in the last correspondence has been withdrawn in view of the amendments. 

Allowable Subject Matter
Claims 1 - 19 are allowed.
In the context of remotely controlling motorized device, the prior art of record fail to teach, in combination with other limitations, a first rocking lever device, a rod of the first rocking lever device being configured to perform a linear motion along a first direction or a second direction, so as to trigger the remote control to generate a first remote control instruction or a second remote control instruction, the rod of the first rocking lever device being further configured to be rotated along a third rotation direction or a fourth rotation direction, so as to trigger the remote control to generate a third remote control instruction or a fourth remote control instruction, the first direction being opposite to the second direction, the third rotation direction being opposite to the fourth rotation direction, the first remote control instruction being used to control the motorized device to perform a linear motion along the first direction, the second remote control instruction being used to control the motorized device to perform a linear motion along the second direction, the third remote control instruction being used to control the motorized device to auto-rotate along the third rotation direction, and the fourth remote control instruction being used to control the motorized device to auto-rotate along the fourth rotation direction; a second rocking lever device; a processor, the processor being connected to the first rocking lever device and the second rocking lever device, and being configured to process the first remote control instruction, the second remote control instruction, the third remote control instruction and the fourth remote control instruction; and a signal transmitting device, the signal transmitting device being connected to the processor and being configured to receive and send the first remote control instruction, the second remote control instruction, the third remote control instruction and the fourth remote control instruction that are processed by the processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663